
	
		I
		111th CONGRESS
		1st Session
		H. R. 1558
		IN THE HOUSE OF REPRESENTATIVES
		
			March 17, 2009
			Mr. Courtney (for
			 himself, Mr. Schiff,
			 Mrs. Capps,
			 Ms. DeLauro,
			 Ms. Clarke,
			 Mr. Langevin,
			 Ms. Schakowsky,
			 Ms. Schwartz,
			 Mr. Massa,
			 Ms. Baldwin,
			 Ms. Ros-Lehtinen,
			 Ms. Pingree of Maine, and
			 Mrs. Davis of California) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committees on
			 Ways and Means and
			 Education and Labor, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title I of the Employee Retirement Income
		  Security Act of 1974, title XXVII of the Public Health Service Act, and the
		  Internal Revenue Code of 1986 to prohibit preexisting condition exclusions in
		  group health plans and health insurance coverage in the group and individual
		  markets.
	
	
		1.Short titleThis Act may be cited as the
			 Preexisting Condition Patient
			 Protection Act of 2009.
		2.FindingsThe Congress finds as follows:
			(1)According to the United States Census
			 Bureau, 45.7 million people were uninsured in 2007.
			(2)According to a
			 recent study by the Commonwealth Fund, the number of underinsured adults aged
			 19 to 64 has jumped 60 percent over the last 4 years, from 16,000,000 in 2003
			 to 25,000,000 in 2007.
			(3)According to the
			 Centers for Disease Control and Prevention (CDC), approximately 45 percent of
			 Americans have at least one chronic condition.
			(4)Forty-four States
			 currently allow insurance companies to deny coverage for, limit coverage for,
			 or charge increased premiums for a preexisting condition.
			(5)Over 26 million
			 people were enrolled in private individual market health plans in 2007. Under
			 the Health Insurance Portability and Accountability Act of 1996 (HIPAA), these
			 individuals have no protections against pre-existing condition exclusions or
			 waiting periods.
			(6)When a child or
			 adult has a 63-day gap in insurance coverage, pre-existing condition
			 exclusions, such as limiting coverage or instituting a waiting period, can be
			 placed on them when they become insured under a new health insurance
			 policy.
			(7)Eliminating
			 pre-existing condition exclusions for all is a vital safeguard to ensuring that
			 all Americans have access to health care when in need.
			(8)According to a
			 Kaiser Family Foundation/Harvard School of Public Health public opinion poll,
			 58 percent of Americans strongly favor the Federal Government requiring health
			 insurance companies to cover anyone who applies for health coverage, even if
			 they have a prior illness.
			3.Amendments
			 relating to preexisting condition exclusions under group health plans
			(a)Amendments to
			 the Employee Retirement Income Security Act of 1974
				(1)Elimination of
			 preexisting condition exclusionsSection 701 of the Employee Retirement
			 Income Security Act of 1974 (29 U.S.C. 1181) is amended—
					(A)by amending the
			 heading to read as follows: Elimination of preexisting condition
			 exclusions;
					(B)by amending
			 subsection (a) to read as follows:
						
							(a)In
				generalA group health plan,
				and a health insurance issuer offering group health insurance coverage, with
				respect to a participant or beneficiary—
								(1)may not impose any
				preexisting condition exclusion; and
								(2)in the case of a group health plan that
				offers medical care through health insurance coverage offered by a health
				maintenance organization, may not provide for an affiliation period with
				respect to coverage through the organization.
								;
					(C)in subsection (b),
			 by striking paragraph (3) and inserting the following:
						
							(3)Affiliation
				periodThe term
				affiliation period means a period which, under the terms of the
				health insurance coverage offered by the health maintenance organization, must
				expire before the health insurance coverage becomes
				effective.
							;
					(D)by striking
			 subsections (c), (d), (e), and (g); and
					(E)by redesignating
			 subsection (f) (relating to special enrollment periods) as subsection
			 (c).
					(2)Clerical
			 amendmentThe item in the table of contents of such Act relating
			 to section 701 is amended to read as follows:
					
						
							Sec. 701. Elimination of preexisting
				condition
				exclusions.
						
						.
				(b)Amendments to
			 the Public Health Service Act
				(1)In
			 generalSection 2701 of the Public Health Service Act (42 U.S.C.
			 300gg) is amended—
					(A)by amending the
			 heading to read as follows: Elimination of preexisting condition
			 exclusions;
					(B)by amending
			 subsection (a) to read as follows:
						
							(a)In
				generalA group health plan,
				and a health insurance issuer offering group health insurance coverage, with
				respect to a participant or beneficiary—
								(1)may not impose any
				preexisting condition exclusion; and
								(2)in the case of a group health plan that
				offers medical care through health insurance coverage offered by a health
				maintenance organization, may not provide for an affiliation period with
				respect to coverage through the
				organization.
								;
					(C)in subsection (b),
			 by striking paragraph (3) and inserting the following:
						
							(3)Affiliation
				periodThe term
				affiliation period means a period which, under the terms of the
				health insurance coverage offered by the health maintenance organization, must
				expire before the health insurance coverage becomes
				effective.
							;
					(D)by striking
			 subsections (c), (d), (e), and (g); and
					(E)by redesignating
			 subsection (f) (relating to special enrollment periods) as subsection
			 (c).
					(2)Technical
			 amendments relating to employer sizeSection 2711 of such Act (42 U.S.C.
			 300gg–11) is amended—
					(A)in subsection
			 (a)—
						(i)in
			 the heading, by striking ‘‘small’’;
						(ii)in
			 paragraph (1)—
							(I)in the matter before subparagraph (A), by
			 striking ‘‘(c) through (f)’’ and inserting ‘‘(b) through (d)’’ and by striking
			 small; and
							(II)in subparagraph
			 (A), by striking ‘‘small employer (as defined in section 2791(e)(4))’’ and
			 inserting ‘‘employer’’; and
							(iii)in
			 paragraph (2)—
							(I)by striking
			 small each place it appears; and
							(II)by striking
			 coverage to a and inserting ‘‘coverage to an’’;
							(B)by striking
			 subsection (b);
					(C)in subsections
			 (c), (d), and (e), by striking ‘‘small’’ each place it appears; and
					(D)by striking
			 subsection (f).
					(c)Amendments to
			 the Internal Revenue Code of 1986
				(1)Elimination of
			 preexisting condition exclusionsSection 9801 of the Internal Revenue Code
			 of 1986 is amended—
					(A)by amending the
			 heading to read as follows: Elimination of preexisting condition
			 exclusions;
					(B)by amending
			 subsection (a) to read as follows:
						
							(a)In
				generalA group health plan
				with respect to a participant or beneficiary may not impose any preexisting
				condition
				exclusion.
							;
					(C)by striking
			 paragraph (3) of subsection (b);
					(D)by striking
			 subsections (c), (d), and (e); and
					(E)by redesignating
			 subsection (f) (relating to special enrollment periods) as subsection
			 (c).
					(2)Clerical
			 amendmentThe item in the table of sections of chapter 100 of
			 such Code relating to section 9801 is amended to read as follows:
					
						
							Sec. 9801. Elimination of preexisting
				condition
				exclusions.
						
						.
				(d)Effective
			 date
				(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply with respect to group health plans for plan years
			 beginning after the end of the 12th calendar month following the date of the
			 enactment of this Act.
				(2)Special rule for
			 collective bargaining agreementsIn the case of a group health
			 plan maintained pursuant to one or more collective bargaining agreements
			 between employee representatives and one or more employers ratified before the
			 date of the enactment of this Act, the amendments made by this section shall
			 not apply to plan years beginning before the later of—
					(A)the date on which the last of the
			 collective bargaining agreements relating to the plan terminates (determined
			 without regard to any extension thereof agreed to after the date of the
			 enactment of this Act), or
					(B)the date that is
			 after the end of the 12th calendar month following the date of the enactment of
			 this Act.
					For purposes
			 of subparagraph (A), any plan amendment made pursuant to a collective
			 bargaining agreement relating to the plan which amends the plan solely to
			 conform to any requirement added by the amendments made by this section shall
			 not be treated as a termination of such collective bargaining agreement.4.Prohibition of
			 preexisting condition exclusions in health insurance coverage in the individual
			 market
			(a)In
			 generalSection 2741 of the
			 Public Health Service Act (42 U.S.C. 300gg–41) is amended—
				(1)in subsection
			 (a)(1), by striking with respect to an eligible individual and
			 all that follows and inserting the following:
					
						with respect to—(A)an eligible individual (as defined in
				subsection (b)) desiring to enroll in individual health insurance coverage
				decline to offer such coverage to, or deny enrollment of, such individual;
				and
						(B)any individual
				desiring to enroll in such coverage impose any preexisting condition exclusion
				(as defined in section 2701(b)(1)(A)) with respect to such
				coverage.
						;
				and
				(2)in subsection
			 (a)(2), by striking paragraph (1) and inserting paragraph
			 (1)(A).
				(b)Effective
			 dateThe amendments made by this section shall apply with respect
			 to health insurance coverage offered, sold, issued, renewed, in effect, or
			 operated in the individual market on or after the end of the 12th month
			 following the date of the enactment of this Act.
			5.Transparency in
			 claims data
			(a)In
			 generalNot later than 2
			 years after the date of the enactment of this Act, the Secretary of Health and
			 Human Services shall submit to Congress a report on the impact of this Act on
			 health benefits coverage.
			(b)Examination of
			 claims experience and other dataIn preparing the report under subsection
			 (a), the Secretary may request from group health plans and health insurance
			 issuers—
				(1)data on claims experience under the plan or
			 health insurance coverage issued by such issuers, such as the number, nature,
			 and dollar amount of claims made by enrollees during the period
			 involved;
				(2)data relating to
			 enrollees in the plan or under such coverage, such as number of new enrollees,
			 number of individuals reenrolling (or discontinuing enrollment) after the first
			 year of coverage, and changes in the demographic composition of enrollees;
			 and
				(3)such other
			 information as the Secretary deems appropriate.
				The
			 provisions of section 2722(b) of the Public Health Service Act shall apply to a
			 failure of a group health plan or health insurance issuer to provide data or
			 information requested by the Secretary under this subsection in the same manner
			 as such provisions apply to the enforcement of a provision of part A of title
			 XXVIII of such Act, except that any reference to an individual in paragraph
			 (1)(C)(i) of such section shall be deemed for this purpose a reference to a
			 covered life under the plan or health insurance coverage involved.6.GAO
			 reportNot later than 1 year
			 after the date of the enactment of this Act, the Comptroller General of the
			 United States shall submit to Congress a report on the impact of this Act (and
			 other Federal laws regarding the regulation of health insurance and health
			 benefits coverage) on the reduction in the number of uninsured and underinsured
			 individuals in the group market and the individual market and on the
			 affordability of coverage in such markets.
		
